UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	September 30, 2015 Item 1. Schedule of Investments: Putnam VT Equity Income Fund The fund's portfolio 9/30/15 (Unaudited) COMMON STOCKS (96.2%) (a) Shares Value Aerospace and defense (6.5%) General Dynamics Corp. 28,950 $3,993,653 Honeywell International, Inc. 50,190 4,752,491 L-3 Communications Holdings, Inc. 49,070 5,128,796 Northrop Grumman Corp. 72,830 12,086,139 United Technologies Corp. 41,390 3,683,296 Airlines (0.9%) American Airlines Group, Inc. 107,760 4,184,321 Auto components (1.0%) Delphi Automotive PLC (United Kingdom) 62,620 4,761,625 Automobiles (0.7%) General Motors Co. 109,900 3,299,198 Banks (8.6%) Bank of America Corp. 246,830 3,845,611 Citigroup, Inc. 190,165 9,434,086 JPMorgan Chase & Co. 164,300 10,017,371 KeyCorp 268,680 3,495,527 Regions Financial Corp. 346,220 3,119,442 Wells Fargo & Co. 175,832 9,028,973 Beverages (1.7%) Coca-Cola Enterprises, Inc. 81,300 3,930,855 Dr. Pepper Snapple Group, Inc. 46,050 3,640,253 Capital markets (3.3%) Charles Schwab Corp. (The) 148,390 4,238,018 Goldman Sachs Group, Inc. (The) 17,120 2,974,771 Invesco, Ltd. 59,120 1,846,318 State Street Corp. 91,200 6,129,552 Chemicals (2.1%) Air Products & Chemicals, Inc. 30,890 3,940,946 Dow Chemical Co. (The) 70,750 2,999,800 E.I. du Pont de Nemours & Co. (S) 49,470 2,384,454 Commercial services and supplies (0.8%) Tyco International PLC 107,745 3,605,148 Communications equipment (1.3%) Cisco Systems, Inc. 137,620 3,612,525 QUALCOMM, Inc. 46,610 2,504,355 Consumer finance (0.7%) American Express Co. 39,870 2,955,563 Oportun Financial Corp. (acquired 6/23/15, cost $223,215) (Private) (F) (RES) (NON) 78,321 200,893 Containers and packaging (1.8%) Packaging Corp. of America 44,390 2,670,502 Sealed Air Corp. 67,480 3,163,462 WestRock Co. 49,218 2,531,774 Diversified financial services (0.5%) CME Group, Inc. 23,910 2,217,413 Diversified telecommunication services (2.6%) AT&T, Inc. 124,870 4,068,265 CenturyLink, Inc. 57,800 1,451,936 Verizon Communications, Inc. 139,700 6,078,347 Electric utilities (3.4%) American Electric Power Co., Inc. 44,300 2,518,898 Edison International 51,740 3,263,242 Exelon Corp. 135,530 4,025,241 NextEra Energy, Inc. 27,170 2,650,434 PPL Corp. 87,728 2,885,374 Energy equipment and services (1.2%) Baker Hughes, Inc. 61,430 3,196,817 Halliburton Co. 29,950 1,058,733 National Oilwell Varco, Inc. (S) 37,410 1,408,487 Food and staples retail (1.5%) CVS Health Corp. 70,670 6,818,242 Food products (1.2%) JM Smucker Co. (The) 29,735 3,392,466 Kraft Heinz Co. (The) 26,290 1,855,548 Health-care equipment and supplies (1.6%) Boston Scientific Corp. (NON) 258,220 4,237,390 Medtronic PLC 47,486 3,178,713 Health-care providers and services (3.0%) Cigna Corp. 74,530 10,063,041 UnitedHealth Group, Inc. 31,610 3,667,076 Hotels, restaurants, and leisure (0.9%) Hilton Worldwide Holdings, Inc. 173,297 3,975,433 Household durables (0.4%) PulteGroup, Inc. 93,550 1,765,289 Household products (0.6%) Kimberly-Clark Corp. 23,260 2,536,270 Independent power and renewable electricity producers (0.9%) Calpine Corp. (NON) 162,348 2,370,281 NRG Energy, Inc. 125,830 1,868,576 Industrial conglomerates (1.5%) Danaher Corp. 43,150 3,676,812 General Electric Co. 123,760 3,121,227 Insurance (4.4%) American International Group, Inc. 101,430 5,763,253 Assured Guaranty, Ltd. 134,700 3,367,500 Genworth Financial, Inc. Class A (NON) 307,680 1,421,482 Hartford Financial Services Group, Inc. (The) 82,260 3,765,863 MetLife, Inc. 94,120 4,437,758 Willis Group Holdings PLC 31,660 1,297,110 Internet software and services (1.2%) Google, Inc. Class C (NON) 9,265 5,637,011 IT Services (1.3%) Computer Sciences Corp. 54,020 3,315,748 Fidelity National Information Services, Inc. 38,770 2,600,692 Life sciences tools and services (0.6%) Agilent Technologies, Inc. 83,790 2,876,511 Machinery (0.4%) Oshkosh Corp. (S) 53,020 1,926,217 Media (4.9%) CBS Corp. Class B (non-voting shares) 54,330 2,167,767 Comcast Corp. Special Class A (S) 149,440 8,553,946 Liberty Global PLC Ser. C (United Kingdom) (NON) 66,510 2,728,240 Time Warner Cable, Inc. 23,800 4,269,006 Time Warner, Inc. 69,250 4,760,938 Multi-utilities (0.7%) Ameren Corp. 19,880 840,328 PG&E Corp. 46,840 2,473,152 Multiline retail (0.6%) Macy's, Inc. 56,250 2,886,750 Oil, gas, and consumable fuels (7.7%) Anadarko Petroleum Corp. 68,770 4,153,020 EOG Resources, Inc. 33,070 2,407,496 Exxon Mobil Corp. 125,050 9,297,468 Marathon Oil Corp. 333,630 5,137,902 QEP Resources, Inc. 84,660 1,060,790 Royal Dutch Shell PLC ADR Class A (United Kingdom) 118,413 5,611,592 Total SA (France) 65,140 2,936,842 Total SA ADR (France) 10 447 Valero Energy Corp. 70,960 4,264,696 Personal products (2.4%) Coty, Inc. Class A (NON) (S) 281,030 7,604,672 Edgewell Personal Care Co. 40,390 3,295,824 Pharmaceuticals (7.8%) AstraZeneca PLC ADR (United Kingdom) 174,100 5,539,862 Eli Lilly & Co. 156,090 13,063,166 Johnson & Johnson 93,370 8,716,090 Merck & Co., Inc. 86,710 4,282,607 Pfizer, Inc. 119,749 3,761,316 Real estate investment trusts (REITs) (3.4%) American Tower Corp. (R) 22,140 1,947,877 Boston Properties, Inc. (R) 30,430 3,602,912 Equity Lifestyle Properties, Inc. (R) 49,350 2,890,430 Federal Realty Investment Trust (R) 18,420 2,513,409 Gaming and Leisure Properties, Inc. (R) 60,170 1,787,049 MFA Financial, Inc. (R) 391,471 2,665,918 Road and rail (0.9%) Union Pacific Corp. 44,850 3,965,189 Semiconductors and semiconductor equipment (2.6%) Intel Corp. 155,010 4,672,001 NXP Semiconductor NV (NON) 47,470 4,133,213 Texas Instruments, Inc. 62,880 3,113,818 Software (1.3%) Microsoft Corp. 101,170 4,477,784 Symantec Corp. 65,300 1,271,391 Specialty retail (1.0%) Gap, Inc. (The) (S) 81,170 2,313,345 Tiffany & Co. 28,450 2,196,909 Technology hardware, storage, and peripherals (3.1%) Apple, Inc. 56,620 6,245,186 EMC Corp. 159,610 3,856,178 SanDisk Corp. 27,556 1,497,117 Seagate Technology PLC (S) 51,330 2,299,584 Textiles, apparel, and luxury goods (0.4%) Michael Kors Holdings, Ltd. (NON) 37,470 1,582,733 Thrifts and mortgage finance (0.8%) Radian Group, Inc. 216,562 3,445,501 Tobacco (1.3%) Philip Morris International, Inc. 71,840 5,699,067 Wireless telecommunication services (0.7%) Vodafone Group PLC ADR (United Kingdom) 102,977 3,268,490 Total common stocks (cost $372,600,413) CONVERTIBLE PREFERRED STOCKS (1.3%) (a) Shares Value Alcoa, Inc. Ser. 1, $2.688 cv. pfd. (S) 67,083 $2,261,958 Allergan PLC Ser. A, 5.50% cv. pfd. 1,090 1,028,371 American Tower Corp. $5.50 cv. pfd. (R) 10,225 1,000,772 ArcelorMittal SA Ser. MTUS, $1.50 cv. pfd. (France) 14,171 117,353 Frontier Communications Corp. Ser. A $11.125 cum. cv. pfd. 5,089 476,140 Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $610) (Private) (F) (RES) (NON) 214 549 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $11,658) (Private) (F) (RES) (NON) 3,701 10,492 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $27,379) (Private) (F) (RES) (NON) 5,379 24,641 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $39,712) (Private) (F) (RES) (NON) 7,802 35,741 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $22,267) (Private) (F) (RES) (NON) 4,056 20,041 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $67,223) (Private) (F) (RES) (NON) 8,753 60,501 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $188,556) (Private) (F) (RES) (NON) 66,160 169,700 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $238,428) (Private) (F) (RES) (NON) 83,659 214,585 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $732,781) (Private) (F) (RES) (NON) 257,360 659,503 Total convertible preferred stocks (cost $7,658,439) CONVERTIBLE BONDS AND NOTES (0.6%) (a) Principal amount Value MGIC Investment Corp. cv. sr. notes 5s, 2017 $1,768,000 $1,871,870 WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 624,000 1,033,110 Total convertible bonds and notes (cost $2,538,126) SHORT-TERM INVESTMENTS (7.1%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.24% (d) 23,783,585 $23,783,585 Putnam Short Term Investment Fund 0.13% (AFF) 8,540,289 8,540,289 Total short-term investments (cost $32,323,874) TOTAL INVESTMENTS Total investments (cost $415,120,852) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through September 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $454,552,314. (b) The aggregate identified cost on a tax basis is $416,848,452, resulting in gross unrealized appreciation and depreciation of $97,550,570 and $35,912,389, respectively, or net unrealized appreciation of $61,638,181. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,396,646, or 0.3% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $12,734,327 $59,705,656 $63,899,694 $8,321 $8,540,289 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $23,783,585, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $23,963,082. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $45,261,179 $— $— Consumer staples 38,773,197 — — Energy 37,597,448 2,936,842 — Financials 98,208,707 — 200,893 Health care 59,385,772 — — Industrials 50,123,289 — — Information technology 49,236,603 — — Materials 17,690,938 — — Telecommunication services 14,867,038 — — Utilities 22,895,526 — — Total common stocks Convertible bonds and notes $— $2,904,980 $— Convertible preferred stocks — 4,884,594 1,195,753 Short-term investments 8,540,289 23,783,585 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 25, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 25, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 25, 2015
